Exhibit 10.A

MINE SAFETY APPLIANCES COMPANY

EXECUTIVE INSURANCE PROGRAM

As Amended and Restated Effective January 1, 2006

Section 1—Purpose

The purpose of the Executive Insurance Program (“EIP” or “Plan”) is to enable
Mine Safety Appliances Company (the “Company”) to assist certain of the
Company’s senior management employees in providing life insurance benefits for
their families and dependents during their working career with the Company and
to provide them with additional flexibility and post-employment benefits upon
their retirement from active employment with the Company. This result is to be
accomplished by substituting, for each eligible employee, all but $50,000 of
group term life insurance with individual life insurance. All of the premium
cost will be paid by the Company.

Section 2—Definitions

The following definitions shall apply for purposes of the Plan unless another
meaning is clearly required by the context.

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

“Beneficiary” shall mean any person, persons or entity who or which may be
designated by a Participant as the recipient of any benefits to which the same
may be entitled under the terms of the Plan upon the death of the Participant.

“Board” shall mean the Board of Directors of the Company as it may be
constituted from time to time.

“Company” shall mean Mine Safety Appliances Company, including any subsidiaries
or affiliates, or any successor thereto, except that in the definitions provided
in this Section 2 of Change in Control and of Person, “Company” shall mean only
the Mine Safety Appliances Company.

“Change in Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:

(I) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates
(which term shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act)) representing thirty percent (30%) or more of
the combined voting power of the Company’s then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (i) of paragraph (III) below; or

(II) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on January 1, 2001,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election



--------------------------------------------------------------------------------

of directors of the Company) whose appointment or election by the Board or
nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on January 1, 2001 or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, at least fifty-one percent (51%) of the combined voting power of
the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
securities; or

(IV) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least fifty-one percent (51%) of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

“Death Benefit” shall mean the gross amount payable by an Insurer under the
terms of a policy issued hereunder upon the death of a Participant. A portion of
the Death Benefit, referred to as the “Insurance Amount” (as listed in the
“Table of Insurance Amounts” attached hereto), will be paid to the Participant’s
Beneficiaries and the balance paid to the Company.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Insurer” shall mean the Connecticut Mutual Life Insurance Company and/or any
other insurance carrier selected by the Company to issue Policies hereunder and
which is authorized to do business in the Commonwealth of Pennsylvania.

“Participant” shall mean any member of senior management of the Company
authorized by the Board to participate in the Plan.



--------------------------------------------------------------------------------

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or (v) any
individual or entity [including the trustees (in such capacity) of any such
entity which is a trust] which is, directly or indirectly, the Beneficial Owner
of securities of the Company representing five percent (5%) or more of the
combined voting power of the Company’s then outstanding securities immediately
before the date hereof or any Affiliate of any such individual or entity,
including, for purposes of this Plan, any of the following: (A) any trust
(including the trustees thereof in such capacity) established by or for the
benefit of any such individual; (B) any charitable foundation (whether a trust
or a corporation, including the trustees or directors thereof in such capacity)
established by any such individual; (C) any spouse of any such individual;
(D) the ancestors (and spouses) and lineal descendants (and spouses) of such
individual and such spouse; (E) the brothers and sisters (whether by the whole
or half blood or by adoption) of either such individual or such spouse; or
(F) the lineal descendants (and their spouses) of such brothers and sisters.

“Plan” shall mean the Executive Insurance Program described herein.

“Policy” shall mean an insurance contract issued by an Insurer on the life of a
Participant.

“Retired Participant” shall mean a Vested Participant who has terminated his
employment with the Company on or after attainment of age 55.

“Vested Participant” shall mean a Participant whose combined age and service
with the Company (in whole years and months) equals or exceeds 70, and as a
result, shall be vested in the post-employment benefits described in Section 7.

Section 3—Eligibility

Those members of management who are eligible to participate in the Executive
Insurance Program shall be the Chief Executive Officer of the Company and such
other key members of senior management as shall be designated from time to time
by the Chief Executive Officer of the Company and approved for participation by
the Board of Directors.

Section 4—Amount and Effective Date of Coverage

The initial amount of life insurance coverage provided under the Plan to those
selected for participation as of the effective date of the Plan shall be as
described in the “Table of Insurance Amounts” attached hereto. The amount of
life insurance provided to executives who are selected for participation after
the effective date of the Plan shall be in an amount determined by the Chief
Executive Officer and approved by the Board at the time of their selection.

The effective date of insurance coverage hereunder shall be the later of the
date of the employee’s selection for participation herein or acceptance by the
Insurer as a standard risk. The cancellation of a Participant’s group term life
insurance in excess of $50,000, and his actual participation in this Plan shall
be conditioned upon his insurability in a standard risk category for the benefit
to be provided herein or, if not insurable in a standard risk category, the
acceptance by the Company of the non-standard risk category proposed by the
Insurer.

The Board reserves the right to change the amount of insurance on the life of
any Participant from time to time, and any such change in the level of insurance
shall be effective as



--------------------------------------------------------------------------------

of the later of the first day of the month coincident with or next following the
effective date of the change or the date of acceptance by the Insurer of the new
insurance amount at standard rates, or acceptance by the Company of an offer of
insurance made by the Insurer at non-standard rates; provided, however, that,
from and after the first date on which the combined age and service of any
Participant (whether a Retired Participant or an active Participant) satisfy the
Rule of 70 (as the satisfaction of such Rule is described in the definition of
Retired Participant which appears in Section 2 hereof) or will have satisfied
the Rule of 70 upon an assumed immediate termination of employment (as the
requirements for satisfaction of such Rule may have been modified by any written
Severance Agreement between the Company and such Participant), the amount of
insurance on the life of such Participant (sometimes referred to in this Plan as
the “Insurance Amount”) cannot be decreased.

Section 5—Payment for Coverage

The cost of the applicable amount of life insurance on the life of the
Participant shall be paid when due by the Company. The Company shall annually
furnish each Participant with a statement of imputed income reportable by the
Participant for income tax purposes as a result of the payment.

Section 6—Payment of Proceeds Upon Death While Employed

In the event of the death of the Participant while employed by the Company, the
gross death benefit payable under the Policy shall be split between the Company
and the Participant’s Beneficiary. The Beneficiary shall receive an amount equal
to the Insurance Amount and the Company shall receive the difference between the
gross Death Benefit and the Insurance Amount. The amounts payable to the Company
and the Beneficiary shall be paid directly to each payee by the Insurer.

Section 7—Options Upon Retirement of a Participant

Subject to Section 8 hereof, at any time prior to the year in which a
Participant becomes a Retired Participant, he shall have the right to make an
irrevocable election in writing of one of the following three options with
respect to his Insurance Amount. If a Participant shall fail to make such an
election, he shall be deemed to have elected the supplemental retirement benefit
payments described in this Section 7 as Option 3.

(1) Maintain the Existing Arrangement. Under this option the Executive Insurance
Program would remain as it existed prior to the Participant’s retirement. For
federal income tax purposes, a Retired Participant will be deemed to have
received imputed income, but the Death Benefit received by the Participant’s
Beneficiary will not be subject to federal income tax.

(2) Company-Paid Post-Retirement Death Benefit. Alternatively, the Participant
can elect not to continue the Executive Insurance Program, but in lieu thereof,
can elect a non-insured post-retirement death benefit equal to the Insurance
Amount in effect at the date of the Participant’s retirement. Under this Option
there is no imputed income for tax purposes to the Retired Participant but the
Death Benefit paid to the Participant’s Beneficiary by the Company will be
subject to federal income tax when received.

(3) Supplemental Retirement Benefits. Rather than a continuation of the Death
Benefit described in either Option 1 or Option 2 above, a Participant can elect
to receive a series of supplemental retirement payments which, in the aggregate,
equal three-quarters (75%) of the pre-retirement Insurance Amount except that
for a Participant who will receive supplemental retirement benefits under this
Section 7(3) for the first time on or after January 1, 2001, such Participant
can elect to receive a series of supplemental retirement payments which, in the



--------------------------------------------------------------------------------

aggregate, equal one hundred (100%) percent of the pre-retirement Insurance
Amount. Payment of the supplemental retirement benefits shall be made in a
series of approximately equal semi-monthly payments over a period of 15 years.
Payment of such semi-monthly payments to the Retired Participant shall commence
no later than sixty days after the Retired Participant’s termination of
employment with the Company.

If the Supplemental Retirement Benefits Option is elected by a Participant, and
if the Retired Participant dies prior to the completion of the 15-year payment
period, the then unpaid installments shall continue to be paid to the Retired
Participant’s Beneficiary or, at the discretion of the Board, may be commuted
and paid to such Beneficiary in a single sum. In the event the Participant has
not designated a Beneficiary, or if the Beneficiary does not survive the
Participant, the unpaid balance of installments shall be paid in a single sum to
the Participant’s estate or personal representative.

Section 8—Effect of a Change in Control

Notwithstanding any other provision of this Plan, if a Vested Participant’s
termination of employment occurs on, or within the three-year period immediately
following, a Change in Control and the Vested Participant thereupon becomes a
Retired Participant within the meaning of Section 2 hereof (the determination of
such Retired Participant status taking into account any relevant provision in
any written Severance Agreement the Participant may have with the Company),
then, not later than the fifth (5th ) business day following such termination,
the Company shall pay the Retired Participant a lump sum amount equal to the
present value of the series of supplemental retirement payments described as
Option 3 in Section 7 hereof to which the Retired Participant would otherwise be
entitled if the Retired Participant had elected Option 3. The Company’s payment
of such lump sum shall be in lieu of making payment to the Retired Participant
in accordance with any option described in Section 7 hereof. For purposes of
this Section 8, such present value shall be determined using a discount rate
equal to 120% of the applicable rate provided in section 1274(b)(2)(B) of the
Internal Revenue Code of 1986, as amended from time to time.

Section 9—Administration, Amendment, Termination

The Board, or its delegate, shall be the “Administrator” of this Plan, and shall
have full power and authority to interpret, construe and administer the same.
Any such interpretation and construction shall be final and binding upon any and
all parties in interest. In addition, the Board shall have the right to amend
this Plan from time to time, and to terminate it at any time.

Section 10—Miscellaneous Matters

(a) No Right to Assets. No Participant, Beneficiary or other person or entity
claiming entitlement to any benefit from or through such person shall have any
right to or title in any policy or any other asset obtained by the Company for
the purpose of funding the benefits provided hereunder except as otherwise
expressly provided herein.

(b) Alienation. Except with respect to the designation of a Beneficiary to be
the recipient of any death benefits hereunder, or the assignment of the
incidents of ownership of any death benefits hereunder, the interest of
Participants and their Beneficiaries under the Plan are not in any way subject
to their debts or other obligations and may not be voluntarily or involuntarily
sold, transferred, assigned, alienated or encumbered, and any attempt to do so
shall be void.

(c) Construction. The Plan shall be construed and administered according to the
laws of the Commonwealth of Pennsylvania and any federal laws which may from
time to time be



--------------------------------------------------------------------------------

applicable. Whenever any words are used herein in the masculine gender, they
shall be construed as though they were also used in the feminine gender in all
cases where they would apply, and whenever any words are used in the singular
form, they shall be construed as though they were also used in the plural form
in all cases where they would so apply. Headings of Sections of this instrument
are inserted for convenience of reference only and as such they constitute no
part of this Plan and are not to be considered in the construction hereof.

(d) Limitation of Benefit. All benefits hereunder except those described in
Section 8 and Options 2 and 3 of Section 7 shall be payable solely by the
Insurer(s) under the Policies issued hereunder, and the Company does not assume
any liability or responsibility therefor or guarantee such benefits. The
liability and responsibility of the Company are strictly limited to the
provisions of this Plan.



--------------------------------------------------------------------------------

TABLE OF INSURANCE AMOUNTS

 

Title

   Amount

Chairman

   $ 1,000,000

President

   $ 750,000

Vice President

   $ 600,000

Executive

   $ 300,000